Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2017                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153797(72)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  IN RE PETITION OF CASS COUNTY
  TREASURER FOR FORECLOSURE.
  _________________________________________
  CASS COUNTY TREASURER,
           Petitioner-Appellee,
  v                                                                 SC: 153797
                                                                    COA: 324519
                                                                    Cass CC: 13-000430-CH
  LANDS DESCRIBED IN ATTACHED
  SCHEDULE A,
           Respondent,
  and
  2 CROOKED CREEK, LLC and RUSSIAN
  FERRO ALLOYS, INC.,
             Respondents-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 26,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2017
         s0424
                                                                               Clerk